                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                       NO. 5:08-CR-331-1FL

 UNITED STATES OF AMERICA,                      )
                                                )
            v.                                  )
                                                )                      ORDER
 CARLTON BRONTA MAY,                            )
                                                )
                              Defendant.        )



        This matter is before the court on defendant’s motions to appoint counsel, (DE 194), for

compassionate release, (DE 193), and for reduction of sentence pursuant to the First Step Act of

2018, (DE 192). The government did not respond to the motions and in this posture the issues

raised are ripe for ruling.

                                           BACKGROUND

        In September 2009, a federal jury convicted defendant of the following: 1) conspiracy to

distribute and possess with the intent to distribute 50 grams or more of cocaine base, in violation

of 21 U.S.C. § 846; 2) distribution of five grams or more of cocaine base, in violation of 21 U.S.C.

§ 841(a)(1); 3) possession with the intent to distribute five grams or more of cocaine base, in

violation of 21 U.S.C. § 841(a)(1); 4) possession of a firearm by a felon, in violation of 18 U.S.C.

§ 922(g)(1); and 5) possession of a firearm in furtherance of a drug trafficking crime, in violation

of 18 U.S.C. § 924(c). On January 5, 2010, the court sentenced defendant to 300 months’

imprisonment.

        In April 2012, defendant moved to vacate his sentence under 28 U.S.C. § 2255 on the basis

that United States v. Simmons, 649 F.3d 237 (4th Cir. 2011) rendered invalid his conviction for




           Case 5:08-cr-00331-FL Document 195 Filed 05/14/20 Page 1 of 5
being a felon in possession of a firearm. On February 14, 2013, the court vacated defendant’s

judgment and sentence and noticed a resentencing hearing. At resentencing, the court sentenced

defendant to 270 months’ imprisonment.

       On January 7, 2019, defendant filed motion for reduction of sentence pursuant to the First

Step Act of 2018. The court appointed counsel pursuant to Standing Order 19-SO-3, but counsel

subsequently withdrew from representation. Defendant voluntarily withdrew the motion on

August 5, 2019.

       On August 9, 2019, defendant filed the instant pro se renewed motion for sentence

reduction under the First Step Act. Defendant contends he is entitled to a sentence reduction

under section 404(b) of the First Step Act, which permits the court to impose a reduce sentence for

certain defendants convicted of distributing cocaine base.

       On April 20, 2020, defendant filed the instant motion for compassionate release, arguing

the court should reduce his sentence based on defendant’s risk of contracting the communicable

disease known as COVID-19. Defendant states that he is “pre-diabetic” and that he is generally

at greater risk of suffering complications if he contracts the virus. Finally, defendant filed the

instant motion to appoint counsel on April 30, 2020, seeking appointment of counsel to assist him

with his request for compassionate release. As noted, the government did not respond to the

instant motions.

                                         DISCUSSION

A.     First Step Act Motion

       The First Step Act of 2018 (“First Step Act”) makes certain provisions of the Fair

Sentencing Act of 2010 retroactively applicable to defendants sentenced prior to its enactment.


                                                2




          Case 5:08-cr-00331-FL Document 195 Filed 05/14/20 Page 2 of 5
Pub. L. No. 115-391, § 404, 132 Stat. 5194, 5222. Section 404 of the First Step Act provides that

“[a] court that imposed a sentence for [certain offenses involving cocaine base] may . . . impose a

reduced sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010 . . . were in effect at the

time the covered offense was committed.” Id. § 404(b). The term “covered offense” means “a

violation of a Federal criminal statute, the statutory penalties for which were modified by section

2 or 3 of the Fair Sentencing Act . . . that was committed before August 3, 2010.” Id. § 404(a).

The court, however, shall not entertain a First Step Act motion “if the sentence was previously

imposed or previously reduced in accordance with the amendments made by sections 2 and 3 of

the Fair Sentencing Act of 2010.” Id. § 404(c).

       Here, defendant was resentenced in 2013 in accordance with the revised statutory penalties

and related Guidelines amendments enacted pursuant to the Fair Sentencing Act of 2010.

Accordingly, defendant is ineligible for a sentence reduction under the First Step Act. See id.

B.     Compassionate Release and Motion to Appoint Counsel

       Defendant requests appointment of counsel to assist him with his request for compassionate

release. There is no general constitutional right to appointed counsel in post-conviction

proceedings. See Pennsylvania v. Finley, 481 U.S. 551, 555 (1987); United States v. Williamson,

706 F.3d 405, 416 (4th Cir. 2013). The court has discretion to appoint counsel in proceedings

under 18 U.S.C. § 3582(c) if the interests of justice so require. See United States v. Legree, 205

F.3d 724, 730 (4th Cir. 2000); see also United States v. Reed, 482 F. App’x 785, 786 (4th Cir.

2012); cf. 18 U.S.C. § 3006A(a)(2)(B) (providing interests of justice standard for appointment of

counsel in similar post-conviction proceedings). Here, defendant has not established the interests

of justice require appointment of counsel.


                                                  3




          Case 5:08-cr-00331-FL Document 195 Filed 05/14/20 Page 3 of 5
        The court now turns to defendant’s motion for compassionate release. With limited

exceptions, the court may not modify a sentence once it has been imposed. 18 U.S.C. § 3582(c).

One exception is the doctrine of compassionate release, which permits the court to reduce a

sentence in extraordinary circumstances.              As amended by the First Step Act, 18 U.S.C.

§ 3582(c)(1)(A) now permits a defendant to file motion for compassionate release in the

sentencing court “after the defendant has fully exhausted all administrative rights to appeal a

failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days

from the receipt of such a request by the warden of the defendant’s facility, whichever is earlier.”

See First Step of 2018, Pub. L. No. 115-391, § 603, 132 Stat. 5194, 5239. The court may grant

the motion and reduce the defendant’s sentence if, after consideration of the factors set forth in 18

U.S.C. § 3553(a), it finds that “extraordinary and compelling reasons warrant such a reduction”

and that “such a reduction is consistent with applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A)(i).1

        Defendant has not demonstrated that he exhausted administrative remedies prior to filing

the instant motion. Indeed, the motion fails to even mention the administrative exhaustion

requirement.

        Defendant additionally fails to establish extraordinary and compelling reasons for a

reduced sentence. The presence of COVID-19 in the federal prison system standing alone does

not justify compassionate release. See United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

And defendant fails to establish that he is particularly susceptible to complications arising from

the virus. Furthermore, the Federal Bureau of Prisons is better positioned to determine in the first


1
         The statute also permits compassionate release for certain elderly offenders who no longer pose a danger to
the safety of others or the community. 18 U.S.C. § 3582(c)(1)(A)(ii). This provision is not applicable to defendant.
                                                         4




            Case 5:08-cr-00331-FL Document 195 Filed 05/14/20 Page 4 of 5
instance whether defendant’s medical conditions justify compassionate release, home

confinement, or similar relief.

                                      CONCLUSION

        Based upon the foregoing, the court DENIES defendant’s motion to appoint counsel, (DE

194), DENIES WITHOUT PREJUDICE defendant’s motion for compassionate release, (DE 193),

and DISMISSES WITHOUT PREJUDICE defendant’s motion for reduction of sentence, (DE

192).

        SO ORDERED, this the 14th day of May, 2020.


                                           _____________________________
                                           LOUISE W. FLANAGAN
                                           United States District Judge




                                              5




          Case 5:08-cr-00331-FL Document 195 Filed 05/14/20 Page 5 of 5
